Opinion issued July 21, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00511-CR
NO. 01-11-00512-CR
———————————
In re William Kincaide, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
William Kincaide, has filed a pro se petition for writ of mandamus, complaining
about judicial bias in the underlying criminal proceedings and the trial
court’s failure to dismiss court-appointed counsel on relator’s request.[1]  Relator also requests that we transfer his
case to a different trial court.    
          Relator’s
petition is procedurally defective.  See, e.g., Tex. R. App. P. 9.5(a), (d), (e) (requiring proof that copies
of documents presented to court for filing were served on all parties to
proceeding); Tex. R. App. P.
52.3(a) (requiring that petition include complete list of parties and names and
addresses of counsel); Tex. R. App. P.
52.3(b)-(f)
(requiring that petition include table of contents, index of authorities,
statement of case, statement of jurisdiction, and issues presented); Tex. R. App. P. 52.3(h) (requiring that
petition include appropriate citations to authorities and appendix or record
materials); Tex. R. App. P.
52.3(j) (requiring that relator certify he reviewed petition and concluded that
every factual statement is supported by competent evidence included in appendix
or record); Tex. R. App. P.
52.3(k) (requiring that appendix include certified or sworn copy of any
document showing matter complained of); Tex.
R. App. P. 52.7(requiring relator to file record with petition).  
Accordingly, we deny the
petition for writ of mandamus.  


 
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Sharp and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator has identified the
underlying cases as State v. Kincaide,
Nos. 1236182 and 1236183, in the 339th District Court of Harris County, Texas, the
Honorable Maria T. Jackson presiding.